DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception section” in claim 1, “a display section” in claim 1 and “a display controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a reception section” in claim 1 is read as the controller (Fig.1, item 10) having a processor (Fg.1, item 100), “a display section” in claim 1 is read as the controller (Fig.1, item 10) having a processor (Fg.1, item 100) and “a display controller” in claim 1 is read as the controller (Fig.1, item 10) having a processor (Fg.1, item 100). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurohata’924 (US 2005/0286924), and further in view of Kaneda’014 (US 2014/0153014).
     With respect to claim 1, Kurohata’924 teaches a non-transitory computer-readable storage medium storing a program to be executed by a computer [the system shown in Fig.3, a non-transitory computer-readable storage medium is inherent disclosed to store a program to be executed by the system], the program causing the computer to perform processing comprising:
      receiving a print setting of document data including a plurality of pages [as shown in Fig.8, the print setting is being changed in steps S706 and S709 (paragraph 83)]; 
     displaying a first page image including a first image out of an image group including images corresponding to the pages of the document data (Fig.9A, and Fig. 9B); and 
     receiving a change instruction to change from display of the first page image to display of a second page image including a second image out of the image group [as shown in Fig.9A and Fig.9B, each pages from the grouped pages are being switched to be displayed according to the instructions 411], 
     Kurohata’924 does not teach wherein when the change instruction is received, changing from display of the first page image to display of the second page image in a change mode in accordance with the received the print setting. 
     Kaneda’014 teaches wherein when the change instruction is received, changing from display of the first page image to display of the second page image in a change mode in accordance with the received the print setting [as shown in Fig.12A and Fig.12B, the page images with the single sided print setting and the page images with double-sided print setting are being displayed differently]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Ogino’375 according to the teaching of Kaneda’014 to provide the double-sided print setting and the single sided print setting because this will allow the print job to be printed with desired print settings more effectively.
      With respect to claim 8, which further limits claim 1, Kurohata’924 teaches wherein the print setting is a setting regarding a position of staple processing (Fig.9B), and the change mode is a mode to move the first page image based on the position [the desired page is being selected and is being displayed according to the instruction given to the shift key 411 and the displayed orientation of the page image is based on the position of the staple].  
     With respect to claim 10, which further limits claim 1, Kurohata’924 teaches causing the computer to display the first page image in a first display area (Fig.5A, item 404), and display a plurality of thumbnail images included in a thumbnail image group corresponding to the image group in a second display area different from the first display area by arranging the plurality of thumbnail images in a predetermined direction (Fig.5A, item 400).  
     With respect to claim 11, which further limits claim 10, Kurohata’924 teaches wherein when one of the thumbnail images is selected out of the plurality of thumbnail images displayed in the second display area, causing the computer to display the first page image in the first display area by using an image indicated by the one of the thumbnail images as the first image (Fig.5A).  
     With respect to claim 12, Kurohata’924 teaches a display method of a print controller receiving a print setting of document data including a plurality of pages (Fig.4, step S301), the display method comprising: 
     displaying a first page image including a first image out of an image group including images corresponding to the pages of the document data (Fig.9A, and Fig. 9B); and 
     when receiving a change instruction to change from display of the first page image to display of a second page image including a second image out of the image group [as shown in Fig.9A and Fig.9B, each pages from the grouped pages are being switched to be displayed according to the instructions 411],     
     Kurohata’924 does not teach wherein when the change instruction is received, changing from display of the first page image to display of the second page image in a change mode in accordance with the received the print setting. 
     Kaneda’014 teaches wherein when the change instruction is received, changing from display of the first page image to display of the second page image in a change mode in accordance with the received the print setting [as shown in Fig.12A and Fig.12B, the page images with the single sided print setting and the page images with double-sided print setting are being displayed differently]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Ogino’375 according to the teaching of Kaneda’014 to provide the double-sided print setting and the single sided print setting because this will allow the print job to be printed with desired print settings more effectively.
      With respect to claim 19, which further limits claim 12, Kurohata’924 teaches wherein the print setting is a setting regarding a position of staple processing (Fig.9B), and the change mode is a mode to move the first page image based on the position [the desired page is being selected and is being displayed according to the instruction given to the shift key 411 and the displayed orientation of the page image is based on the position of the staple].  
     With respect to claim 20, Kurohata’924 teaches a print controller [the system shown in Fig.3] comprising: 
     a reception section configured to receive a print setting of document data including a plurality of pages [as shown in Fig.8, the print setting is being changed in steps S706 and S709 (paragraph 83)] and a change instruction to change from display of a first page image including a first image out of an image group including the pages of the document data to display of a second page image including a second image out of the image group [as shown in Fig.9A and Fig.9B, each pages from the grouped pages are being switched to be displayed according to the instructions 411]; 
    a display section (Fig.5A, item 108);
    a display controller configured to control display of the display section [as shown in Fig.5A, a display controller is inherent disclosed to control display of the display section 108 to display the page images.], 
     Kurohata’924 does not change wherein when the reception section receives the change instruction, the display controller changes from display of 47 the first page image to display of the second page image in a change mode in accordance with the print setting received by the reception section.
     Kaneda’014 teaches wherein when the reception section receives the change instruction, the display controller changes from display of 47 the first page image to display of the second page image in a change mode in accordance with the print setting received by the reception section [as shown in Fig.12A and Fig.12B, the page images with the single sided print setting and the page images with double-sided print setting are being displayed differently]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Ogino’375 according to the teaching of Kaneda’014 to provide the double-sided print setting and the single sided print setting because this will allow the print job to be printed with desired print settings more effectively.
Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurohata’924 (US 2005/0286924), Kaneda’014 (US 2014/0153014) and further in view of Ogino’375 (US 2012/0079375).
     With respect to claim 2, which further limits claim 1, Kurohata’924 teaches the first page image is a rectangle having a long side and a short side shorter than the long side [as shown in Fig.9A and Fig.9B, the page image (the first page image) is a rectangle having a long side and a short side shorter than the long side].
     Kurohata’924 does not teach wherein the print setting is a setting to perform double-sided printing, and the change mode is a mode to rotate the first page 41image around a predetermined axis to change to display of the second page image.  
     Kaneda’014 teaches wherein the print setting is a setting to perform double-sided printing (Fig.12A, item 401),  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurohata’924 according to the teaching of Kaneda’014 to have a graphical user interface to provide the double-side print setting because this will allow a print job to be configured with the double-side printing more effectively.
     The combination of Kurohata’924 and Kaneda’014 does not teach the change mode is a mode to rotate the first page 41image around a predetermined axis to change to display of the second page image.
     Ogino’375 teaches the change mode is a mode to rotate the first page 41image around a predetermined axis to change to display of the second page image [as shown in Fig.6, the page images are rotated a horizontal axis (a predetermined axis) to change to display of the second page image]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Kaneda’014 according to the teaching of Ogino’375 to have a function to allow page image to be displayed according to the scrolling instructions given by an operator because this will allow the page images to be presented to an operator more effectively. 
     With respect to claim 3, which further limits claim 2, the combination of Kurohata’924 and Ogino’375 does not teach wherein when the print setting is a second setting different from the setting to perform the double-sided printing, the change mode is a mode different from a setting to perform the double-sided printing.  
    Kaneda’014 teaches wherein when the print setting is a second setting [regarding to the single-side print setting (Fig.12, item 403)] different from the setting to perform the double-sided printing, the change mode is a mode different from a setting to perform the double-sided printing [as shown in Fig.12A and Fig.12B, the page images with the single sided print setting and the page images with double-sided print setting are being displayed differently].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Ogino’375 according to the teaching of Kaneda’014 to provide the double-sided print setting and the single sided print setting because this will allow the print job to be printed with desired print settings more effectively.
     With respect to claim 4, which further limits claim 3, the combination of Kurohata’924 and Kaneda’014 does not teach wherein the second setting is a setting to perform single-sided printing, and the change mode is a mode to slidingly move the first page image in a predetermined direction to delete and slidingly move the second page image to display.  
     Kaneda’014 teaches wherein the second setting is a setting to perform single-sided printing [regarding to the single-side print setting (Fig.12, item 403)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurohata’924 according to the teaching of Kaneda’014 to provide the double-sided print setting and the single sided print setting because this will allow the print job to be printed with desired print settings more effectively.
     The combination of Kurohata’924 and Kaneda’014 does not teach the change mode is a mode to slidingly move the first page image in a predetermined direction to delete and slidingly move the second page image to display.
     Ogino’375 teaches the change mode is a mode to slidingly move the first page image in a predetermined direction to delete and slidingly move the second page image to display [as shown in Fig.4, a page is being selected and then being dragged to the page delete key 404 to delete it].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Kaneda’014 according to the teaching of Ogino’375 to delete the unwanted page image by dragging it to a page delete key because this will allow the unwanted page image to be deleted more effectively.
     With respect to claim 13, which further limits claim 12, Kurohata’924 teaches the first page image is a rectangle having a long side and a short side shorter than the long side [as shown in Fig.9A and Fig.9B, the page image (the first page image) is a rectangle having a long side and a short side shorter than the long side].
     Kurohata’924 does not teach wherein the print setting is a setting to perform double-sided printing, and the change mode is a mode to rotate the first page 41image around a predetermined axis to change to display of the second page image.  
     Kaneda’014 teaches wherein the print setting is a setting to perform double-sided printing (Fig.12A, item 401),  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurohata’924 according to the teaching of Kaneda’014 to have a graphical user interface to provide the double-side print setting because this will allow a print job to be configured with the double-side printing more effectively.
     The combination of Kurohata’924 and Kaneda’014 does not teach the change mode is a mode to rotate the first page 41image around a predetermined axis to change to display of the second page image.
     Ogino’375 teaches the change mode is a mode to rotate the first page 41image around a predetermined axis to change to display of the second page image [as shown in Fig.6, the page images are rotated a horizontal axis (a predetermined axis) to change to display of the second page image]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Kaneda’014 according to the teaching of Ogino’375 to have a function to allow page image to be displayed according to the scrolling instructions given by an operator because this will allow the page images to be presented to an operator more effectively. 
     With respect to claim 14, which further limits claim 13, the combination of Kurohata’924 and Ogino’375 does not teach wherein when the print setting is a second setting different from the setting to perform the double-sided printing, the change mode is a mode different from a setting to perform the double-sided printing.  
    Kaneda’014 teaches wherein when the print setting is a second setting [regarding to the single-side print setting (Fig.12, item 403)] different from the setting to perform the double-sided printing, the change mode is a mode different from a setting to perform the double-sided printing [as shown in Fig.12A and Fig.12B, the page images with the single sided print setting and the page images with double-sided print setting are being displayed differently].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Ogino’375 according to the teaching of Kaneda’014 to provide the double-sided print setting and the single sided print setting because this will allow the print job to be printed with desired print settings more effectively.
     With respect to claim 15, which further limits claim 13, the combination of Kurohata’924 and Kaneda’014 does not teach wherein the second setting is a setting to perform single-sided printing, and the change mode is a mode to slidingly move the first page image in a predetermined direction to delete and slidingly move the second page image to display.  
     Kaneda’014 teaches wherein the second setting is a setting to perform single-sided printing [regarding to the single-side print setting (Fig.12, item 403)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurohata’924 according to the teaching of Kaneda’014 to provide the double-sided print setting and the single sided print setting because this will allow the print job to be printed with desired print settings more effectively.
     The combination of Kurohata’924 and Kaneda’014 does not teach the change mode is a mode to slidingly move the first page image in a predetermined direction to delete and slidingly move the second page image to display.
     Ogino’375 teach the change mode is a mode to slidingly move the first page image in a predetermined direction to delete and slidingly move the second page image to display [as shown in Fig.4, a page is being selected and to drag it to drop to the page delete key 404 to delete the said page].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Kaneda’014 according to the teaching of Ogino’375 to delete the unwanted page image by draying it and then dropping it to a page delete key because this will allow the unwanted page image to be deleted more effectively.
Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurohata’924 (US 2005/0286924), Kaneda’014 (US 2014/0153014), Ogino’375 (US 2012/0079375) and further in view of Takahashi’057 (US 2004/0190057). 
     With respect to claim 5, which further limits claim 2, the combination of Kurohata’924, Takahashi’057 and Ogino’375 does not teach wherein the print setting is a setting to perform double-sided printing with long side binding, and the change mode is a mode to rotate the first page image around the predetermined axis parallel to the long side of the first page image to change to display of the 42 second page image.  
     Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with long side binding (Fig.10, items 731 and 732).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014 and Ogino’375 according to the teaching of Takahashi’057 to provide a graphical user interface having the double-side setting and the long edge bind setting because this will allow a job to be configured with the double-side setting and the long edge bind setting more effectively.
     The combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 does not teach the change mode is a mode to rotate the first page image around the predetermined axis parallel to the long side of the first page image to change to display of the 42second page image.
     Since Kurohata’924 has suggested to display the images of the pages on a display (Fig.5A and Fig.5B), Ogino’375 teaches that preview images are displayed around the horizontal axis (Fig.6) and Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with long side binding (Fig.10, items 731 and 732) and the image data is being displayed according to the print setting (Fig.33), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure the print job to be printed with double-sided printing with long side binding and to display the preview of the job such that the first page image is being rotated around the horizontal axis parallel to the long side of the first page image to change to display of the 42second page image (the change mode is a mode to rotate the first page image around the predetermined axis parallel to the long side of the first page image to change to display of the 42second page image) because this will allow the pages images of a job to be reviewed more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 to configure the print job to be printed with double-sided printing with long side binding and to display the preview of the job such that the first page image is being rotated around the horizontal axis parallel to the long side of the first page image to change to display of the 42second page image (the change mode is a mode to rotate the first page image around the predetermined axis parallel to the long side of the first page image to change to display of the 42second page image) because this will allow the pages images of a job to be reviewed more effectively.
     With respect to claim 6, which further limits claim 2, the combination of Kurohata’924, Kaneda’014 and Ogino’375 does not teach wherein the print setting is a setting to perform double-sided printing with short side binding, and the change mode is a mode to rotate the first page image around the predetermined axis parallel to the short side of the first page image to change to display the second page image.  
     Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with short side binding (Fig.10, items 731 and 732).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014 and Ogino’375 according to the teaching of Takahashi’057 to provide a graphical user interface having the double-side setting and the short edge bind setting because this will allow a job to be configured with the double-side setting and the long edge bind setting more effectively.
     The combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 does not teach the change mode is a mode to rotate the first page image around the predetermined axis parallel to the short side of the first page image to change to display the second page image.
     Since Kurohata’924 has suggested to display the images of the pages on a display (Fig.5A and Fig.5B), Ogino’375 teaches that preview images are displayed around the horizontal axis (Fig.6) and Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with short side binding (Fig.10, items 731 and 732) and the image data is being displayed according to the print setting (Fig.33), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure the print job to be printed with double-sided printing with short side binding and to display the preview of the job such that the first page image is being rotated around the horizontal axis parallel to the short side of the first page image to change to display of the 42second page image (the change mode is a mode to rotate the first page image around the predetermined axis parallel to the short side of the first page image to change to display the second page image) because this will allow the pages images of a job to be reviewed more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 to configure a print job to be printed with double-sided printing with short side binding and to display the preview of the job such that the first page image is being rotated around the horizontal axis parallel to the short side of the first page image to change to display of the 42second page image (the change mode is a mode to rotate the first page image around the predetermined axis parallel to the short side of the first page image to change to display the second page image) because this will allow the pages images of a job to be reviewed more effectively.
     With respect to claim 7, which further limits claim 6, the combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 does not teach wherein the change mode is a mode to slidingly move the first page image in a direction perpendicular to the short side and then rotate the first page image.  
     Since Kurohata’924 has suggested to display the images of the pages on a display (Fig.5A and Fig.5B), Ogino’375 teaches that preview images are displayed around the horizontal axis (Fig.6) and Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with short side binding (Fig.10, items 731 and 732) and the image data is being displayed according to the print setting (Fig.33), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure the print job to be printed with double-sided printing with short side binding and to display the preview of the job such that the first page image is being slidingly moved in a direction perpendicular to the short side and then rotate the first page image (wherein the change mode is a mode to slidingly move the first page image in a direction perpendicular to the short side and then rotate the first page image) because this will allow the pages images of a job to be reviewed more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 to configure the print job to be printed with double-sided printing with short side binding and to display the preview of the job such that the first page image is being slidingly moved in a direction perpendicular to the short side and then rotate the first page image (wherein the change mode is a mode to slidingly move the first page image in a direction perpendicular to the short side and then rotate the first page image) because this will allow the pages images of a job to be reviewed more effectively.
     With respect to claim 16, which further limits claim 13, the combination of Kurohata’924, Takahashi’057 and Ogino’375 does not teach wherein the print setting is a setting to perform double-sided printing with long side binding, and the change mode is a mode to rotate the first page image around the predetermined axis parallel to the long side of the first page image to change to display of the 42 second page image.  
     Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with long side binding (Fig.10, items 731 and 732).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014 and Ogino’375 according to the teaching of Takahashi’057 to provide a graphical user interface having the double-side setting and the long edge bind setting because this will allow a job to be configured with the double-side setting and the long edge bind setting more effectively.
     The combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 does not teach the change mode is a mode to rotate the first page image around the predetermined axis parallel to the long side of the first page image to change to display of the 42second page image.
     Since Kurohata’924 has suggested to display the images of the pages on a display (Fig.5A and Fig.5B), Ogino’375 teaches that preview images are displayed around the horizontal axis (Fig.6) and Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with long side binding (Fig.10, items 731 and 732) and the image data is being displayed according to the print setting (Fig.33), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure the print job to be printed with double-sided printing with long side binding and to display the preview of the job such that the first page image is being rotated around the horizontal axis parallel to the long side of the first page image to change to display of the 42second page image (the change mode is a mode to rotate the first page image around the predetermined axis parallel to the long side of the first page image to change to display of the 42second page image) because this will allow the pages images of a job to be reviewed more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 to configure the print job to be printed with double-sided printing with long side binding and to display the preview of the job such that the first page image is being rotated around the horizontal axis parallel to the long side of the first page image to change to display of the 42second page image (the change mode is a mode to rotate the first page image around the predetermined axis parallel to the long side of the first page image to change to display of the 42second page image) because this will allow the pages images of a job to be reviewed more effectively.
     With respect to claim 17, which further limits claim 13, the combination of Kurohata’924, Kaneda’014 and Ogino’375 does not teach wherein the print setting is a setting to perform double-sided printing with short side binding, and the change mode is a mode to rotate the first page image around the predetermined axis parallel to the short side of the first page image to change to display the second page image.  
     Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with short side binding (Fig.10, items 731 and 732).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014 and Ogino’375 according to the teaching of Takahashi’057 to provide a graphical user interface having the double-side setting and the short edge bind setting because this will allow a job to be configured with the double-side setting and the long edge bind setting more effectively.
     The combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 does not teach the change mode is a mode to rotate the first page image around the predetermined axis parallel to the short side of the first page image to change to display the second page image.
     Since Kurohata’924 has suggested to display the images of the pages on a display (Fig.5A and Fig.5B), Ogino’375 teaches that preview images are displayed around the horizontal axis (Fig.6) and Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with short side binding (Fig.10, items 731 and 732) and the image data is being displayed according to the print setting, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure the print job to be printed with double-sided printing with short side binding and to display the preview of the job such that the first page image is being rotated around the horizontal axis parallel to the short side of the first page image to change to display of the 42second page image (the change mode is a mode to rotate the first page image around the predetermined axis parallel to the short side of the first page image to change to display the second page image) because this will allow the pages images of a job to be reviewed more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 to configure a print job to be printed with double-sided printing with short side binding and to display the preview of the job such that the first page image is being rotated around the horizontal axis parallel to the short side of the first page image to change to display of the 42second page image (the change mode is a mode to rotate the first page image around the predetermined axis parallel to the short side of the first page image to change to display the second page image) because this will allow the pages images of a job to be reviewed more effectively.
     With respect to claim 18, which further limits claim 17, the combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 does not teach wherein the change mode is a mode to slidingly move the first page image in a direction perpendicular to the short side and then rotate the first page image.  
     Since Kurohata’924 has suggested to display the images of the pages on a display (Fig.5A and Fig.5B), Ogino’375 teaches that preview images are displayed around the horizontal axis (Fig.6) and Takahashi’057 teaches wherein the print setting is a setting to perform double-sided printing with short side binding (Fig.10, items 731 and 732) and the image data is being displayed according to the print setting (Fig.33), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure the print job to be printed with double-sided printing with short side binding and to display the preview of the job such that the first page image is being slidingly moved in a direction perpendicular to the short side and then rotate the first page image (wherein the change mode is a mode to slidingly move the first page image in a direction perpendicular to the short side and then rotate the first page image) because this will allow the pages images of a job to be reviewed more effectively. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924, Kaneda’014, Ogino’375 and Takahashi’057 to configure the print job to be printed with double-sided printing with short side binding and to display the preview of the job such that the first page image is being slidingly moved in a direction perpendicular to the short side and then rotate the first page image (wherein the change mode is a mode to slidingly move the first page image in a direction perpendicular to the short side and then rotate the first page image) because this will allow the pages images of a job to be reviewed more effectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurohata’924 (US 2005/0286924), Kaneda’014 (US 2014/0153014) and further in view of Takahashi’057 (US 2004/0190057).
     With respect to claim 9, which further limits claim 1, the combination of Kurohata’924 and Kaneda’014 does not teach when the received print setting includes a setting to perform layout printing, causing the computer to display by including a third image corresponding to layout printing in the first page image.  
     Takahashi’057 teaches when the received print setting includes a setting to perform layout printing (Fig.9, item 716), causing the computer to display by including a third image corresponding to layout printing in the first page image (Fig.34).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurohata’924 and Kaneda’014 according to the teaching of Takahashi’057 to include a graphical user interface to allow a user to perform N-up printing because this will reduce the amount of pages to be used for print job since N-up printing allow multiple pre-rendered pages to be printed on a single page.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Nakagiri’802 (US 2003/0011802) discloses when a presentation mode in which print information of a single original is to be printed on an OHP film and paper sheet is designated, print settings for the OHP film and paper sheet are set, one of the OHP film and paper sheet or both of them are selected as a preview subject, and the preview of the printing result on the preview subject is displayed on the basis of the print settings for the selected preview subject.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674